DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, and 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7 of U.S. Patent No. 10,411,976. 

Instant Application 17/033906
U.S. Patent No. 10,411,976
Claim 7:  A computerized method useful for a detecting a data-center bot interacting with a content source, the method comprising: 

Claim 1: A computerized method useful for a detecting a data-center bot interacting with a web page comprising: 
(a) inserting a code within an API (application programming interface) or content from the content source; 

inserting a code within web page source;
(b) detecting that an API request, or a request for the content, is received from a machine; and 

detecting that the web page is visited by a machine, where in the machine is running a web browser to access the web page;
N/A
rendering and loading the web page with the code in the web browser of the machine; and 
N/A
with the code, creating a hidden canvas element;
(c) with the code, executing a function to request graphic processing unit (GPU) information of the machine, detecting, based on an output of the function, that the GPU information is missing or false, and labeling the machine as not a visually operated device.
with the code, executing a function to obtain a graphic processing unit (GPU) information of the machine, wherein the function returns an error; and detecting that the GPU information is missing or false based on the return of the function; and labeling a visit by the machine as not a visually operated device.
Claim 8: The computerized method of claim 7, wherein the content into which and the code inserted in (a) comprises an HTML <canvas> element used by the code to draw graphics via JavaScript, and 
wherein in (c) and with the code, a JavaScript code is executed to create a hidden canvas element, prior to requesting graphic processing unit (GPU) information of the machine.
Claim 2: The computer method of claim 1, wherein the code comprises a JavaScript code, and where the web page source comprises an HTML5 web page document.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by House, U.S. Publication No. 2010/0262457.

As per claim 1, House discloses a computerized method useful for a detecting a data-center bot interacting with a content source [fig. 2, paragraphs 0008, 0019, 0053, a computerized method useful for a detecting a data-center bot interacting with a content source (method for analyzing session data generated by a website in response to a visitor requesting data from the website)], the method comprising: 
(a) inserting a code within an API (application programming interface) or content from the content source [fig. 2, 3, claim 1, paragraphs 0018, 0020, 0022, inserting a code within an API (application programming interface) or content from the content source (generating session data for a web session; session data for various purposes, including monitoring the performance of the website)]; 
(b) detecting that an API request, or a request for the content, has been received from a machine [fig. 2, 3, claim 1, paragraphs 0019, 0020, 0028, detecting that an API request, or a request for the content, has been received from a machine (in response to a visitor requesting data from the website)]; and 
(c) with the code and in response to the API request or request for the content, executing instructions in the code to request graphic processing unit (GPU) information of the machine, and detecting, upon return by the machine from the execution of the instructions in the code, that the machine is in a GPU not-present state, and labeling the machine as not a visually operated device [fig. 2, 3, claim 1, paragraphs 0020-0022, 0028, 0030, with the code and in response to the API request or request for the content, executing instructions in the code to request graphic processing unit (GPU) information of the machine, and detecting, upon return by the machine from the execution of the instructions in the code, that the machine is in a GPU not-present state, and labeling the machine as not a visually operated device (behavioral analysis module 150 analyzes the website session data and based on the request; categorized session data (with associated identifiers to designate in which category a particular session data record belongs); categorizes each visitor session as either a non-human visitor session 230 or a human visitor session 240)].

As per claim 7, House discloses a computerized method useful for a detecting a data-center bot interacting with a content source [fig. 2, paragraphs 0008, 0019, 0053, a computerized method useful for a detecting a data-center bot interacting with a content source (method for analyzing session data generated by a website in response to a visitor requesting data from the website)], the method comprising: 
(a) inserting a code within an API (application programming interface) or content from the content source [fig. 2, 3, claim 1, paragraphs 0018, 0020, 0022, inserting a code within an API (application programming interface) or content from the content source (generating session data for a web session; session data for various purposes, including monitoring the performance of the website)]; 
(b) detecting that an API request or request for the content is received from a machine [fig. 2, 3, claim 1, paragraphs 0019, 0020, 0028, detecting that an API request or request for the content is received from a machine (in response to a visitor requesting data from the website)]; and 
(c) with the code, executing a function to request graphic processing unit (GPU) information of the machine, detecting, based on an output of the function, that the GPU information is missing or false, and labeling the machine as not a visually operated device [fig. 2, 3, claim 1, paragraphs 0020-0022, 0028, 0030, with the code, executing a function to request graphic processing unit (GPU) information of the machine, detecting, based on an output of the function, that the GPU information is missing or false, and labeling the machine as not a visually operated device (behavioral analysis module 150 analyzes the website session data and based on the request; categorized session data (with associated identifiers to designate in which category a particular session data record belongs); categorizes each visitor session as either a non-human visitor session 230 or a human visitor session 240)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over in House in view of Kaminsky et al., (hereinafter Kaminsky), U.S. Publication No. 2015/0112892.

As per claim 2, House discloses the computerized method of claim 1, further comprising: determining that the API request or request for the content came from a bot [paragraphs 0020-0022, determining that the API request or request for the content came from a bot (determine whether the visitor requests in the session data were made by a non-human visitor)], 
House does not explicitly disclose when the GPU information is missing upon return by the machine from the execution of the instructions in the code that requests the GPU information.
However, Kaminsky teaches when the GPU information is missing upon return by the machine from the execution of the instructions in the code that requests the GPU information [paragraphs 0007, 0019, claim 8, when the GPU information is missing upon return by the machine from the execution of the instructions in the code that requests the GPU information (elements of a bot pattern include missing properties of an interaction)].
Kaminsky, Abstract, paragraph 0014].

As per claim 3, House discloses the computerized method of claim 1, further comprising: determining that the API request or request for the content came from a bot [paragraphs 0020-0022, determining that the API request or request for the content came from a bot (determine whether the visitor requests in the session data were made by a non-human visitor)].
House does not explicitly disclose when the GPU information returned by the machine from the execution of the instructions in the code that requests the GPU information is false.
However, Kaminsky teaches when the GPU information returned by the machine from the execution of the instructions in the code that requests the GPU information is false [paragraphs 0015, 0017, claim 8, when the GPU information returned by the machine from the execution of the instructions in the code that requests the GPU information is false (discrepancies; event is falsified)].
Kaminsky, Abstract, paragraph 0014].

As per claim 4, House discloses the computerized method of claim 1, further comprising: determining that the API request or request for the content came from a bot [paragraphs 0020-0022, determining that the API request or request for the content came from a bot (determine whether the visitor requests in the session data were made by a non-human visitor)], 
House does not explicitly disclose when the GPU information returned by the machine from the execution of the instructions does not include one or more pre-defined information that constitutes an acceptable answer to the request for the GPU information.
However, Kaminsky teaches when the GPU information returned by the machine from the execution of the instructions does not include one or more pre-defined information that constitutes an acceptable answer to the request for the GPU information [paragraphs 0015, 0017, 0018, claim 8, when the GPU information returned by the machine from the execution of the instructions does not include one or more pre-defined information that constitutes an acceptable answer to the request for the GPU information (error messages)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including the GPU information returned by the machine from the execution of the instructions in the code as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

As per claim 5, House discloses the computerized method of claim 1, further comprising: determining that the API request or request for the content came from a bot [paragraphs 0020-0022, determining that the API request or request for the content came from a bot (determine whether the visitor requests in the session data were made by a non-human visitor)]
House does not explicitly disclose when an exception or error is returned by the machine from the execution of the instructions.
However, Kaminsky teaches when an exception or error is returned by the machine from the execution of the instructions [paragraphs 0015, 0017, 0018, claim 8, when an exception or error is returned by the machine from the execution of the instructions (error messages)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by Kaminsky, Abstract, paragraph 0014].

As per claim 8, House discloses the computerized method of claim 7, House does not explicitly disclose wherein the content into which the code is inserted in (a) comprises an HTML5 web page document, and the code inserted in (a) comprises an HTML <canvas> element used by the code to draw graphics via JavaScript, and wherein in (c) and with the code, a JavaScript code is executed to create a hidden canvas element, prior to requesting graphic processing unit (GPU) information of the machine.
However, Kaminsky teaches wherein the content into which the code is inserted in (a) comprises an HTML5 web page document, and the code inserted in (a) comprises an HTML <canvas> element used by the code to draw graphics via JavaScript, and wherein in (c) and with the code, a JavaScript code is executed to create a hidden canvas element, prior to requesting graphic processing unit (GPU) information of the machine [paragraphs 0014, 0015, 0017, 0021, claim 8, wherein the content into which the code is inserted in (a) comprises an HTML5 web page document, and the code inserted in (a) comprises an HTML <canvas> element used by the code to draw graphics via JavaScript, and wherein in (c) and with the code, a JavaScript code is executed to create a hidden canvas element, prior to requesting graphic processing unit (GPU) information of the machine (HTML5 standards compliance; content consists of JavaScript ("DOM") elements)].
Kaminsky, Abstract, paragraph 0014].

As per claim 10, House discloses the computerized method of claim 7, further comprising: determining that the API request or request for the content came from a bot [paragraphs 0020-0022, determining that the API request or request for the content came from a bot (determine whether the visitor requests in the session data were made by a non-human visitor)]
House does not explicitly disclose when the GPU information is missing from the output of the function.
However, Kaminsky teaches when the GPU information is missing from the output of the function [paragraphs 0007, 0019, claim 8, when the GPU information is missing from the output of the function (elements of a bot pattern include missing properties of an interaction)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including when the GPU information is missing from the output of the function as taught by Kaminsky because it would provide the House's method with the enhanced capability Kaminsky, Abstract, paragraph 0014].

As per claim 11, House discloses the computerized method of claim 7, further comprising: determining that the API request or request for the content came from a bot [paragraphs 0020-0022, determining that the API request or request for the content came from a bot (determine whether the visitor requests in the session data were made by a non-human visitor)].
House does not explicitly disclose when the GPU information returned by the machine is false.
However, Kaminsky teaches when the GPU information returned by the machine is false [paragraphs 0015, 0017, claim 8, when the GPU information returned by the machine is false (discrepancies; event is falsified)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including the GPU information returned by the machine is false as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

As per claim 12, House discloses the computerized method of claim 7, further comprising: determining that the API request or request for the content came from a bot [paragraphs 0020-0022, determining that the API request or request for the content came from a bot (determine whether the visitor requests in the session data were made by a non-human visitor)], 
House does not explicitly disclose when the GPU information returned by the machine does not include one or more pre-defined information that constitutes an acceptable answer to the request for the GPU information.
However, Kaminsky teaches when the GPU information returned by the machine does not include one or more pre-defined information that constitutes an acceptable answer to the request for the GPU information [paragraphs 0015, 0017, 0018, claim 8, when the GPU information returned by the machine does not include one or more pre-defined information that constitutes an acceptable answer to the request for the GPU information (error messages)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including the GPU information returned by the machine from the execution of the instructions in the code as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

As per claim 13, House discloses the computerized method of claim 7, further comprising: determining that the API request or request for the content came from a bot [paragraphs 0020-0022, determining that the API request or request for the content came from a bot (determine whether the visitor requests in the session data were made by a non-human visitor)]
House does not explicitly disclose when an exception or error is returned by the function.
However, Kaminsky teaches when an exception or error is returned by the function [paragraphs 0015, 0017, 0018, claim 8, when an exception or error is returned by the function (error messages)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by including an exception or error is returned by the function as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

As per claim 14, House discloses the computerized method of claim 7, House does not explicitly disclose further comprising: disabling the content on the machine, if it is determined in (c) based on the output of the function that the GPU information is missing or false.
paragraphs 0015, 0017, 0018, claim 8, disabling the content on the machine, if it is determined in (c) based on the output of the function that the GPU information is missing or false (error messages can be suppressed)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by disabling the content on the machine as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

As per claim 15, House discloses the computerized method of claim 7, House does not explicitly disclose further comprising: inhibiting access by the machine to the API or content source, if it is determined in (c) based on the output of the function that the GPU information is missing or false.
However, Kaminsky teaches inhibiting access by the machine to the API or content source, if it is determined in (c) based on the output of the function that the GPU information is missing or false [paragraphs 0015, 0017, 0018, claim 8, inhibiting access by the machine to the API or content source, if it is determined in (c) based on the output of the function that the GPU information is missing or false (error messages can be suppressed)].
Kaminsky, Abstract, paragraph 0014].

As per claim 16, House discloses the computerized method of claim 7, House does not explicitly disclose further comprising: blacklisting a network address of the machine, if it is determined in (c) based on the output of the function that the GPU information is missing or false.
However, Kaminsky teaches blacklisting a network address of the machine, if it is determined in (c) based on the output of the function that the GPU information is missing or false [paragraphs 0015, 0017, 0018, claim 8, blacklisting a network address of the machine, if it is determined in (c) based on the output of the function that the GPU information is missing or false (error messages can be suppressed)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by blacklisting a network address of the machine as taught by Kaminsky because it would provide the House's method with the enhanced capability of providing active probing model for evaluating human-driven browsing activity against automated agent-driven (i.e. bot-driven) activity over a computer network [Kaminsky, Abstract, paragraph 0014].

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in House in view Bailey et al., (hereinafter Bailey), U.S. Publication No. 2018/0322270.

As per claim 17, House discloses a computerized method useful for detecting a data-center bot interacting with a web page [fig. 2, paragraphs 0008, 0019, 0053, a computerized method useful for detecting a data-center bot interacting with a web page (method for analyzing session data generated by a website in response to a visitor requesting data from the website)] comprising: 
inserting a code within a web page source [fig. 2, 3, claim 1, paragraphs 0018, 0020, 0022, inserting a code within a web page source (generating session data for a web session; session data for various purposes, including monitoring the performance of the website)]; 
detecting that the web page is visited by a machine, wherein the machine is running a web browser to access the web page [fig. 2, 3, claim 1, paragraphs 0019, 0020, 0028, detecting that the web page is visited by a machine, wherein the machine is running a web browser to access the web page (in response to a visitor requesting data from the website)]; 
rendering and loading the web page with the code in the web browser of the machine [claim 1, paragraphs 0047, 0051, 0053, rendering and loading the web page with the code in the web browser of the machine (loads the main page of the site)]; 
with the code, utilizing an application programming interface (API) to perform an operation on the machine; and with the code, executing the operation to obtain fig. 2, 3, claim 1, paragraphs 0020-0022, 0028, 0030, with the code, utilizing an application programming interface (API) to perform an operation on the machine; and with the code, executing the operation to obtain information of the machine (behavioral analysis module 150 analyzes the website session data and based on the request; categorized session data (with associated identifiers to designate in which category a particular session data record belongs); categorizes each visitor session as either a non-human visitor session 230 or a human visitor session 240)].
The modified House does not explicitly disclose perform an operation on a Graphics Processing Unit (GPU) of the machine.
However, Bailey teaches perform an operation on a Graphics Processing Unit (GPU) of the machine [paragraphs 0047, 0051, 0056, 0071, perform an operation on a Graphics Processing Unit (GPU) of the machine (using a GPU to interpret OpenGL instructions in the software code)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in the modified House by performing an operation on a Graphics Processing Unit (GPU) of the machine as taught by Bailey because it would provide the modified House's method with the enhanced capability of overcoming sophisticated attacks on online systems [Bailey, paragraph 0044].

As per claim 18, House discloses the computer method of claim 17, House does not explicitly disclose wherein the API for the operation on the GPU comprises a WebGPU API.
paragraphs 0047, 0051, 0056, 0071, wherein the API for the operation on the GPU comprises a WebGPU API (using a GPU to interpret OpenGL instructions in the software code)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by performing an operation on a Graphics Processing Unit (GPU) of the machine as taught by Bailey because it would provide the modified House's method with the enhanced capability of overcoming sophisticated attacks on online systems [Bailey, paragraph 0044].

As per claim 19, House discloses the computer method of claim 17, House does not explicitly disclose wherein the operation comprises a rendering operation on the GPU.
However, Bailey teaches wherein the operation comprises a rendering operation on the GPU [paragraphs 0047, 0051, 0056, 0071, wherein the operation comprises a rendering operation on the GPU (using a GPU to interpret OpenGL instructions in the software code)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by performing an operation on a Graphics Processing Unit (GPU) of the machine as taught by Bailey because it would provide the modified House's method with the enhanced capability of overcoming sophisticated attacks on online systems [Bailey, paragraph 0044].

As per claim 20, House discloses the computer method of claim 17, House does not explicitly disclose wherein the operation comprises a computation operation on the GPU.
However, Bailey teaches wherein the operation comprises a computation operation on the GPU [paragraphs 0047, 0051, 0056, 0071, wherein the operation comprises a computation operation on the GPU (using a GPU to interpret OpenGL instructions in the software code)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in House by performing an operation on a Graphics Processing Unit (GPU) of the machine as taught by Bailey because it would provide the modified House's method with the enhanced capability of overcoming sophisticated attacks on online systems [Bailey, paragraph 0044].

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over in House, in view of Kaminsky, and in further view of Bailey.

As per claim 6, the modified House discloses the computerized method of claim 1, The modified House does not explicitly disclose wherein the instructions in the code for requesting GPU information of the machine corresponds to an OpenGL function provided by the API.
paragraphs 0053, 0056, 0064, 0071, wherein the instructions in the code for requesting GPU information of the machine corresponds to an OpenGL function provided by the API (software code may include OpenGL instructions that may be executed by at least one graphical processing unit (GPU))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in the modified House by including an OpenGL function as taught by Bailey because it would provide the modified House's method with the enhanced capability of overcoming sophisticated attacks on online systems [Bailey, paragraph 0044].

As per claim 9, the modified House discloses the computerized method of claim 7, The modified House does not explicitly disclose wherein the function executed in (c) to request graphic processing unit (GPU) information of the machine is an OpenGL function provided by the API.
However, Bailey teaches wherein the function executed in (c) to request graphic processing unit (GPU) information of the machine is an OpenGL function provided by the API [paragraphs 0053, 0056, 0064, 0071, wherein the function executed in (c) to request graphic processing unit (GPU) information of the machine is an OpenGL function provided by the API (software code may include OpenGL instructions that may be executed by at least one graphical processing unit (GPU))].
Bailey, paragraph 0044].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turgeman, U.S. Publication No. 2017/0076089 discloses use of “bots” (computer programs that run automatically) to bypass user authentication schemes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469